United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mesa, AZ, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-1747
Issued: May 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On June 21, 2010 appellant filed an application for review from an April 29, 2010
decision of the Office of Workers’ Compensation Programs, which found that the medical
evidence was insufficient to establish her claim for a traumatic injury.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to the Office. In the case of William A. Couch,1 the Board held
that, when adjudicating a claim, the Office is obligated to consider all evidence properly received
by the Office before a final decision is issued. In the present case, following an initial denial on
December 11, 2009, the Office accepted appellant’s claim for aggravation of a right knee sprain
on April 28, 2010. But on April 29, 2010, an Office hearing representative affirmed the
December 11, 2009 denial of the claim. A review of the hearing representative’s April 29, 2010
decision demonstrates that she did not consider the April 28, 2010 claim acceptance as she never
referenced it or purported to rescind it. Accordingly, the case will be remanded to the Office to
enable it to properly consider all of the evidence in the record at the time of the April 29, 2010
decision. Following this and any further development deemed necessary, the Office shall issue
an appropriate merit decision on appellant’s claim.

1

41 ECAB 548 (1990).

IT IS HEREBY ORDERED THAT the April 29, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to the Office for further
proceedings consistent with this order of the Board.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

